DETAILED ACTION
	The current Office Action is in response to the papers submitted 06/09/2022.  Claims 1 – 7 and 12 - 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing what the relative locations of each valid data portion are with respect to, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claims 1, 6, and 14 disclose determining a dispersion of valid portions in blocks of memory.  The specification defines that the dispersion as a measure of the relative locations of each valid portion in the block of memory in paragraph 0042.  There is no indication what the relative limitation is with respect to other then it relates to locations in memory somehow.  It is unclear which locations though in the memory the relative limitation refers to.  For examination the dispersion will be interpreted as being a location of valid portions of data in the blocks of memory.    
All remaining claims are rejected for being dependent on a rejected base claim.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 14 disclose determining respective dispersions of the valid portions of blocks or memory cells.  Paragraph 0042 of the specification discloses the dispersion refers to a measure of relative locations of valid data portions in a block of memory cells.  There is no indication of what the relative locations are relative to.  This makes the dispersion limitation unclear since the relative location aspect of dispersion is unclear.  The dispersion is being interpreted as the location of valid data in a block in a cell since a location is a relative location in the memory.
Claim 6 recites the limitation "the selected interleaved full NAND memory block" in lines 15 – 16.  There is no previous mention of a selected interleaved full NAND memory block.  There is insufficient antecedent basis for this limitation in the claim.  For examination it is assume the selected interleaved full NAND memory block refers to the selected interleaved NAND memory block in from claim 6 at line 12.
Claim 14 discloses a valid translation unit count (VTC).  The specification discloses in paragraph 0017 that the VTC is an acronym for valid translation count but then also recites valid translation unit count in paragraph 0065 with no mention of an acronym for that term.  It is unclear if the VTC in the claim is the valid translation unit count or the valid translation count.  There is also no clear definition of the valid translation unit count in the specification making the scope of this term indefinite.  For examination is assumes that valid translation unit count and valid translation count are the same thing which is a count of valid data.  It is also assumed that the VTC refers to both the valid translation unit count and the valid translation count since they are assumed to be to the same. It is suggested to make the wording consistent within the specification for these terms and also consistent between the claims and the specification.
Claim 19 recites the limitation of “a first VTC that is +/- 20 percent of a second VTC of a second VTC of the second candidate superblock” in lines 3 – 4.  It is unclear how a first VTC is a percent of a second VTC of a second VTC.  
All remaining claims are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (Pub. No.: US 2007/0033325) referred to as Sinclair in view of Avinash Aravindan (Flash 101: NAND Flash vs NOR Flash) referred to as Aravindan.
With regard to claim 1, Sinclair teaches determining a respective number of and respective locations of valid data portions [Figs 11A – 11B; Paragraphs 0072 - 0073; The location of each valid data is known and the number of valid data in each block is determined to decide which valid data is copied] of a plurality of blocks [Block1 and Block2, Figs 11A – 11B] of memory cells [Figs 5 and 11A – 11B; The pages are cells of the blocks];
based on the respective locations of the valid data portions [Figs 11A – 11B; Valid data X, X+1, X+2, and Y], determining respective dispersions of the valid data portions in memory dices, planes, pages, or any combination thereof in each block [Figs 11A – 11B; Paragraphs 0072 - 0073; More data is determined to be dispersed on Block 1 then Block 2 in figure 11A and in figure 11B all the valid data is determined to be dispersed in Block 1] of the plurality of blocks [Block1 and Block2, Figs 11A – 11B] of memory cells [Figs 5 and  11A – 11B; The pages are cells of the blocks], wherein the selected block has the lowest dispersion of valid data portions [Figs 11A – 11B; Paragraphs 0072 – 0073; Block 2 is selected to be collected since it has less valid data in it];
based at least on the respective dispersions, selecting a block [Block2, Figs 11A – 11B] of memory cells from the plurality of blocks of memory cells [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The system determines Block2 to be a source block based on the dispersion of valid data on Block1 and Block2 in pages]; and
performing a folding operation on the selected block of memory cells [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The consolidation operation is a folding operation performed on blocks and pages].
However, Sinclair may not specifically disclose the limitation of NAND memory cells.
Aravindan discloses NAND memory cells [Page 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aravindan in Sinclair, because there are two types of flash memory and NAND provides higher capacities and is more cost effective [Page 4]. 
With regard to claim 2, Sinclair teaches the valid data portions comprise valid translation units [Figs 11A – 11B; Valid data is defined as valid translation units in paragraph 0040 of the instant application and Sinclair teaches valid data X, X+1, X+2, and Y].
With regard to claim 3, Sinclair teaches determining the respective number of and the respective locations of the valid data portions by performing a media scan operation [Figs 11A – 11B; Paragraphs 0072 - 0073; The system scans for valid data in the blocks of memory to determine where the valid data and how much is in each block].
With regard to claim 4, Sinclair teaches performing the folding operation [Figs 11A – 11B; Paragraphs 0072 - 0073; The consolidation operation is a folding operation] further comprises performing a media scan operation invoking a portion of but not all of the selected block [Figs 11A – 11B; Paragraphs 0072 – 0073; The consolidation scans for valid data and in Block 1 that would invoke Pages 0 – 2 as being valid pages in figure 11A] of memory cells [Figs 5 and  11A – 11B; The pages are cells of the blocks].
Aravindan discloses NAND memory cells [Page 2].
Regarding claim 5, Sinclair teaches performing the folding operation [Figs 11A – 11B; Paragraphs 0072 - 0073; The consolidation operation is a folding operation] further comprises performing a media scan operation invoking individual block stripes of the selected block of memory cells [Figs 11A – 11B; Pages 0 – 3 are stripes in a block of memory cells] that include the valid data portions [Figs 11A – 11B; Paragraphs 0072 – 0073; The system scans the pages stripes Page 0 – Page 3 of each block for valid data].
Aravindan discloses NAND memory cells [Page 2].

Claims 6 – 7 and 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (Pub. No.: US 2007/0033325) referred to as Sinclair in view of Avinash Aravindan (Flash 101: NAND Flash vs NOR Flash) referred to as Aravindan in view of Philip Koopman (Main Memory Architecture) referred to as Koopman.
With regard to claim 6, Sinclair teaches a data dispersion-based memory management component [2, Fig 1] configured to:
determine a respective number of and respective locations of valid translation units [Figs 11A – 11B; Paragraphs 0072 - 0073; The location of each valid data is known and the number of valid data in each block is determined to decide which valid data is copied.  Valid data is defined as valid translation units in paragraph 0040 of the instant application and Sinclair teaches valid data X, X+1, X+2, and Y] in a plurality of memory blocks [Block1 and Block2, Figs 11A – 11B] of a memory component [7, Fig 1]; 
based on the respective number of the valid translation units [Figs 11A – 11B; Valid data X, X+1, X+2, and Y], determine respective valid translation unit counts of the plurality of memory blocks [Figs 11A – 11B; Paragraphs 0072 - 0073; The location of each valid data is known and the number of valid data in each block is determined to decide which valid data is copied]; 
based on the respective locations of the valid translation units [Figs 11A – 11B; Valid data X, X+1, X+2, and Y], determine respective dispersions of the valid translation units in pages in each block [Figs 11A – 11B; Paragraphs 0072 - 0073; More data is determined to be dispersed on Block 1 then Block 2 in figure 11A and in figure 11B all the valid data is determined to be dispersed in Block 1.  All data is dispersed in pages in the blocks] in the plurality of memory blocks [Block1 and Block2, Figs 11A – 11B]; 
based on the respective valid translation unit count and a respective dispersion of the valid translation units [Figs 11A – 11B; Valid data X, X+1, X+2, and Y] of the memory block [Block1 and Block2, Figs 11A – 11B], select a memory block [Block2, Figs 11A – 11B] from the plurality of memory blocks [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The system determines Block2 to be a source block based on the dispersion of valid data on Block1 and Block2 in pages], wherein the selected block has the lowest dispersion of valid translation unit count [Figs 11A – 11B; Paragraphs 0072 – 0073; Block 2 is selected to be collected since it has less valid data in it]; and 
perform a folding operation on a portion of the selected memory block [Block2, Figs 11A – 11B; Paragraph 0072 - 0073; The consolidation operation is a folding operation performed on blocks and pages].
However, Sinclair may not specifically disclose the limitation of interleaved NAND memory blocks.
Aravindan discloses NAND memory blocks [Page 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aravindan in Sinclair, because there are two types of flash memory and NAND provides higher capacities and is more cost effective [Page 4].
However, Sinclair in view of Aravindan may not specifically disclose the limitation of interleaved memory blocks.
Koopman discloses interleaved memory blocks [Pages 13 – 16].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Koopman in Sinclair in view of Aravindan, because interleaved memory increases bandwidth and reduces latency in memory [Page 13].
With regard to claim 7, Sinclair teaches each of the memory blocks [Block1 and Block2, Figs 11A – 11B] are deployed across a plurality of memory dice [131 – 132 and 133 – 134; Fig 4; Each grouping of planes is a dice] having a plurality of planes [131 – 134; Fig 4; Each dice has two planes] and a plurality of pages [Fig 5; Each block in each plane is comprised of pages].
Aravindan discloses NAND memory blocks [Page 2].
Koopman discloses interleaved memory blocks [Pages 13 – 16].
With regard to claim 12, Sinclair teaches the data dispersion-based memory management component [2, Fig 1] is configured to determine the respective dispersion by determination of a respective number of the plurality of pages having at least one of the respective number of valid translation units [Figs 11A – 11B; Paragraphs 0072 - 0073; The dispersion of valid data in the blocks is based on the pages in the blocks storing valid data].
With regard to claim 13, Sinclair discloses the data dispersion-based memory management component [2, Fig 1] is configured to perform the folding operation exclusively on the respective number of pages having the at least one of the respective number of valid translation units [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The consolidation operation is a folding operation performed on blocks and pages having the identified number of valid data].

Claims 14 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (Pub. No.: US 2007/0033325) referred to as Sinclair in view of Avinash Aravindan (Flash 101: NAND Flash vs NOR Flash) referred to as Aravindan in view of Philip Koopman (Main Memory Architecture) referred to as Koopman in view of Pillarisetty et al. (Pub. No.: US 2019/0393267) referred to as Pillarisetty.
With regard to claim 14, Sinclair teaches a memory sub-system [2, Fig 1] comprising a plurality of memory components [7, Fig 1; 41 and 43, Fig 2; Figs 4 – 5; The planes, blocks, and pages are memory components] arranged to form a plurality of superblocks [141 and 143, Fig 4] of memory cells [Figs 5 and 11A – 11B; The pages are cells of the blocks]; and
a processing device [8, Fig 1; 11, Fig 2] coupled to the plurality of memory components [7, Fig 1; 41 and 43, Fig 2; Figs 4 – 5], the processing device [8, Fig 1; 11, Fig 2] to perform operations comprising:
determining a respective valid translation unit count (VTC) of each superblock of the plurality of superblocks [141 and 143, Fig 4; Figs 11A – 11B; Paragraphs 0072 - 0073; The location of each valid data is known and the number of valid data in each block is determined to decide which valid data is copied]; 
determining the respective VTC of a subset of the plurality of superblocks [141 and 143, Fig 4] is less than a validity threshold [Figs 11A – 11B and 13 - 14; Paragraphs 0072 – 0073 and 0080 - 0081; As the number of obsolete data in the block increases the number of valid data decreases.  Once the amount of valid data goes below a threshold based on the number of obsolete data the compaction operation is performed];
based on determining that the respective VTC of the subset of the plurality of superblocks [141 and 143, Fig 4] is less than the validity threshold, designating the subset as candidate superblocks [Figs 11A – 11B and 13 - 14; Paragraphs 0072 – 0073 and 0080 - 0081; As the number of obsolete data in the block increases the number of valid data decreases.  Once the amount of valid data goes below a threshold based on the number of obsolete data the compaction operation is performed on the identified blocks]; 
determining respective dispersions of valid translation units in pages of each of the candidate superblocks [141 and 143, Fig 4; Figs 11A – 11B; Paragraphs 0072 - 0073; More data is determined to be dispersed on Block 1 then Block 2 in figure 11A and in figure 11B all the valid data is determined to be dispersed in Block 1.  The blocks are comprised of pages where the data is stored]; 
selecting a candidate superblock based on the respective dispersions of the translation units [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The consolidation operation is a folding operation performed on selected candidate blocks and pages], wherein the selected block has the lowest dispersion of valid data portions [Figs 11A – 11B; Paragraphs 0072 – 0073; Block 2 is selected to be collected since it has less valid data in it]; and 
performing a folding operation [Figs 5 and 11A – 11B; Paragraphs 0042 and 0072 - 0073; The consolidation operation is a folding operation performed on blocks and pages] on the selected superblock [141 and 143, Fig 4].
However, Sinclair may not specifically disclose the limitation of stackable cross-gridded array of interleaved NAND memory cells. 
Aravindan discloses NAND memory cells [Page 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aravindan in Sinclair, because there are two types of flash memory and NAND provides higher capacities and is more cost effective [Page 4].
However, Sinclair in view of Aravindan may not specifically disclose the limitation of stackable cross-gridded array of interleaved memory blocks.
Koopman discloses interleaved memory blocks [Pages 13 – 16].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Koopman in Sinclair in view of Aravindan, because interleaved memory increases bandwidth and reduces latency in memory [Page 13].
However, Sinclair in view of Aravindan in view of Koopman may not specifically disclose the limitation of stackable cross-gridded array of memory.
Pillarisetty discloses stackable cross-gridded array of memory [Fig 36; Paragraphs 0124 and 0184 – 0186].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pillarisetty in Sinclair in view of Aravindan in view of Koopman, because it reduces the memory chip size [Paragraphs 0138 and 0156].
With regard to claim 15, Sinclair teaches the processing device [8, Fig 1; 11, Fig 2] is to perform operations comprising selecting the candidate superblock [141 and 143, Fig 4] based on a type of media management operation to be performed on the candidate superblock [Figs 11A – 11B; Paragraphs 0072 – 0073; The given block is selected due to a request to perform a consolidation garbage collection operation].
With regard to claim 16, Sinclair teaches the type of media management operation comprises a background garbage collection operation or a foreground garbage collection operation [Paragraphs 0074 and 0126; The consolidation garbage collection operation is performed in the background or foreground based on the current needs and status of the erased memory blocks].
With regard to claim 17, Sinclair teaches the media management operation comprises the background garbage collection operation [Figs 11A – 11B; Paragraphs 0074 and 0126].
With regard to claim 18, Sinclair teaches the media management operation comprises the foreground garbage collection operation [Paragraphs 0074 and 0126; The consolidation garbage collection operation is performed in the background or foreground based on the current needs and status of the erased memory blocks].
With regard to claim 19, Sinclair teaches the candidate superblocks [141 and 143, Fig 4; Block 1 and Block 2, Figs 11A – 11B] comprise a first candidate superblock [141, Fig 4; Block 1, Figs 11A – 11B] and a second candidate superblock [143, Fig 4; Block 2, Figs 11A – 11B], wherein the first candidate superblock [141, Fig 4; Block 1, Figs 11A – 11B] has a first VTC that is +/- 20 percent of a second VTC of a second VTC of the second candidate superblock [143, Fig 4; Block 2, Figs 11A – 11B; Paragraphs 0042, 0051, and 0072 - 0073; The blocks can contain more than 8 pages depending on system requirements.  When Block 1 has 5 valid pages and Block 2 has 4 valid page Block 1 would be the first candidate superblock and Block 2 would be the second candidate block. The 5 valid pages in Block 1 is 20% more than the 4 valid pages in Block 2 and the pages in Block 2 would be folded into Block 1].
With regard to claim 20, Sinclair teaches the processing device [8, Fig 1; 11, Fig 2] is to perform operations comprising selecting the candidate superblock by:
determining the first candidate superblock [141, Fig 4; Block 1, Figs 11A – 11B] or the second candidate superblock [143, Fig 4; Block 2, Figs 11A – 11B] has a lower dispersion of valid translation units [Figs 11A – 11B; Paragraphs 0072 – 0073; Valid data is copied from the block with the least dispersed valid data showing a block is determined to have the least dispersed valid data]; and
in response to determining the first candidate superblock [141, Fig 4; Block 1, Figs 11A – 11B] or the second candidate superblock [143, Fig 4; Block 2, Figs 11A – 11B] has the lower dispersion of valid translation units [Figs 11A – 11B; Paragraphs 0072 – 0073; Valid data is copied from the block with the least dispersed valid data showing a block is determined to have the least dispersed valid data], selecting the first candidate superblock [141, Fig 4; Block 1, Figs 11A – 11B] or the second candidate superblock [143, Fig 4; Block 2, Figs 11A – 11B] with the lower dispersion of valid translation units [Figs 11A – 11B; Paragraphs 0072 – 0073; The block with the least dispersed valid data is selected which in the example shown that is Block 2].

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 6 – 10 that the specification is to be amended to replace paragraphs 0017, 0064, and 0065 with amended versions of those paragraphs.  The request to replace the cited sections of the specification are denied since the request and amended paragraphs are not on a separate sheet as required.  MPEP 714 and 37 C.F.R. 1.121 contains the following requirement regarding amendments to an application…
(h) Amendment sections. Each section of an amendment document (e.g., amendment to the claims, amendment to the specification, replacement drawings, and remarks) must begin on a separate sheet.
The requested specification amendments do not start on a separate sheet and therefore are not entered.
The Applicant argues on page 7 that the amendments to claims 1, 6, and 14 overcome the 112 rejections of those claims.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
It is still unclear what respective dispersions of the valid data portions is relative to.  It is also unclear if the claim is trying to say data portions have multiple dispersions.  The amended limitation fails to clear up these issues since data in a block of NAND memory is stored in a page, plane, and dice due to the structure of the NAND memory.  A block is a section of a plane and is comprised of pages.  The plane is a section of a die or dice.  A broadest reading of the limitation can be that the respective dispersions of each valid data portion is knowing where each data portion is in a block.  This indicates how the data is dispersed among the pages in the blocks, planes, and dice/dies.  Figures 11A – 11B and associated paragraphs 0072 – 0073 of Sinclair teach the system knowing where data is and how many valid units are in each block.  This shows the system determine the dispersion of the valid data among pages in the blocks to know which block to copy data from so as to copy the least amount of data in the consolidation folding step.
The Applicant argues on page 8 that the amended paragraphs overcome the 112 rejection in claim 14.  As indicated above, the amended paragraphs are not entered since they are not on a separate sheet as required.  The 112 rejection of claim 14 is maintained.
The Applicant argues on page 8 that the amendment to claim 19 overcome the previous 112 rejection regarding the “substantially similar” limitations.  The amendment overcome the 112 rejection regarding the “substantially similar” limitations.  However, as indicated above in the 112 rejections, the amendment introduces new 112 rejections.
The Applicant argues on pages 8 – 10 that Sinclair is concerned with an amount of valid data in a block and does not consider the dispersion of the valid data.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Knowing the amount of valid data in a given block is the dispersion of the valid data among the blocks.  Taking figures 11A – 11B and paragraphs of 0072 – 0073 of Sinclair as example.  The system knows valid data X, X+1, X+2, and Y is dispersed among blocks 1 and 2.  The system also knows the specific dispersion on each block such that block 1 has three valid units dispersed on it and block 2 has only one valid unit dispersed on it.  The system then copies valid data Y from Block 2 to Block 1 since it would require the least amount of copy operations to perform the folding consolidation operation.  The system knows the respective dispersions of each valid data unit in terms of which block the valid data is stored in, which page the valid data is stored in, and also how many pages of a block contain valid data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136